Citation Nr: 1735452	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-29 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for traumatic brain injury (TBI) residuals.

3.  Entitlement to an effective date prior to June 2, 2009 for the grant of service connection for Meniere's syndrome with bilateral hearing loss and tinnitus.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 60 percent for Meniere's syndrome with bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1969 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2011 and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A claim to reopen service connection for Meniere's syndrome (claimed as headaches with dizziness and balance problems and/or benign paroxysmal positional vertigo) was received in June 2009.  A claim for service connection for TBI residuals and a TDIU was received in October 2010.  

The August 2011 rating decision, in pertinent part, denied service connection for TBI (to include residuals) and a TDIU.  The February 2016 rating decision granted service connection for Meniere's syndrome with bilateral hearing loss and tinnitus and assigned a 60 percent initial disability rating effective June 2, 2009 (the date the claim to reopen service connection was received by VA).     

With respect to the issue of a TDIU, while the Veteran specifically filed a claim for a TDIU, the issue is also part and parcel of the appeal for a higher initial disability rating for the service-connected Meniere's syndrome with bilateral hearing loss and tinnitus.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also December 2016 application for increased compensation based on unemployability (on a VA Form 21-8940) (contending that the Veteran is prevented from securing or following any substantially gainful occupation due to Meniere's syndrome with bilateral hearing loss and tinnitus).  As such, the Board finds that the relevant appeal period for the issue of a TDIU runs from June 2, 2009 (the effective date for the grant of service connection for Meniere's syndrome).  

In February 2015, the Board, in pertinent part, remanded the issues on appeal for additional development.  As discussed below, the Board is granting a TDIU and the Veteran has withdrawn the appeal for service connection for TBI residuals contingent upon said grant.  As such, no discussion of the prior Board remand orders is required with respect to these issues.  

In December 2012, the Veteran and his spouse testified at a Board videoconference hearing at the local RO in Nashville, Tennessee, before one of the undersigned Veterans Law Judges sitting in Washington, DC.  In November 2016, the Veteran and his spouse testified at a Board hearing before another of the undersigned Veterans Law Judges in Nashville, Tennessee (Travel Board hearing).  Transcripts of the hearings are of record.  As relevant in this case, in December 2012 and November 2016, the Veterans Law Judges took testimony with regard to the issues of a TDIU and service connection for TBI residuals.  

(The issues of an effective date prior to June 2, 2009 for the grant of service connection and an initial disability rating in excess of 60 percent for Meniere's syndrome with bilateral hearing loss and tinnitus have not yet been perfected.  These issues are being remanded to the agency of original jurisdiction (AOJ) for issuance of a statement of the case.  If and when these issues are perfected, the Veteran may request a Board hearing before a Veterans Law Judge with respect to said issues.) 

VA law and regulations require that the Veterans Law Judge who conducts a hearing on an appeal participate in any decision made on that appeal (subject to an exception relating to reconsideration of a decision not relevant in this case).  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  When two hearings have been held by different Veterans Law Judges concerning the same issues, the Board assigns a third Veterans Law Judge to decide the issues because a proceeding before the Board may be assigned either to an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A.	 § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2016).  Generally, in the case where two hearings have been held and a panel of Veterans Law Judges has been formed, the claimant would is offered the opportunity to testify before the third Veterans Law Judge prior to adjudication of the issues on appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

In this case, while the Veteran has not been offered the opportunity for a third hearing, at the November 2016 Board hearing, the Veteran indicated that the grant of a TDIU would fully satisfy the appeal and he would be withdrawing the issue of service connection for TBI residuals contingent on said grant.  See November 2016 Board hearing transcript at 20-21.  As discussed below, the Board is granting a TDIU, fulfilling the contingency upon with the withdrawal of the appeal for service connection for TBI residuals was predicated.   As such, the Board finds that the Veteran is not prejudiced by the Board promulgating a decision without affording the opportunity to present additional testimony before a third Veterans Law Judge.    

The issues of an effective date prior to June 2, 2009 for the grant of service connection and an initial disability rating in excess of 60 percent for Meniere's syndrome with bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period from June 2, 2009, the Veteran has a service-connected disability rated as 60 percent disabling.

2.  The service-connected disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.

3.  At the November 2016 Board hearing, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for service connection for TBI residuals.   


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the entire rating period from June 2, 2009, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).

2.  The criteria for the withdrawal of the substantive appeal as to the issue of service connection for TBI residuals are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.	 § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board is granting a TDIU, which constitutes a full grant of the benefit sought on appeal with respect to this issue; therefore, no further discuss regarding VCAA notice or assistance duties is required.  

Further, the remaining issue of service connection for TBI residuals was conditionally withdrawn, contingent upon a grant a TDIU.  That contingency having been fulfilled, the remaining issue has been withdrawn.  As the withdrawn issue is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
  
A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

For the entire period on appeal from June 2, 2009, the Veteran has had one service-connected disability (Meniere's syndrome with bilateral hearing loss and tinnitus) rated as 60 percent disabling.  As such, the rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) have been met.   

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2016).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran contends that he is prevented from obtaining and maintaining substantially gainful employment due to service-connected disabilities, specifically, the Meniere's syndrome with bilateral hearing loss and tinnitus.  See December 2016 application for increased compensation based on unemployability (on a VA Form 21-8940).  The Veteran contends that the service-connected Meniere's syndrome cause loss of balance, dizziness, fatigue, falling, hearing difficulties making him unable to function and preventing him from driving.  In a May 2009 written statement, the Veteran's spouse contended that the Veteran is currently not able or allowed to work.    

At the December 2012 Board hearing, the Veteran testified that he was unable to drive or work due to dizziness and balance problems.  The Veteran testified that it affects his ability to focus on tasks.  At the November 2016 Board hearing, the Veteran testified that he has trouble walking due to dizziness and balance problems associated with the Meniere's syndrome.  The Veteran reported symptoms of headaches, fatigue, and lack of concentration.  In a November 2016 written statement, the representative contended that the severe symptoms associated with the service-connected Meniere's syndrome, including headaches, dizziness, and balance problems, preclude employment and affect activities of daily living.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment for the entire appeal period from June 2, 2009.  The Veteran is in receipt of service connection for Meniere's syndrome with bilateral hearing loss and tinnitus rated as 60 percent disabling.  As discussed in detail below, the weight of the evidence of record reflects that the Veteran experiences significant functional impairments caused by the service-connected Meniere's syndrome with bilateral hearing loss and tinnitus.   

In an April 2007 written statement, the Veteran's brother-in-law reported observing the Veteran suffer from balance and equilibrium problems and associated nausea with the Veteran being unable to drive or walk without staggering or falling.  The Veteran's brother-in-law reported that these symptoms seem to occur without warning.  In an April 2007 written statement, the Veteran reported that he is unable to take care of himself or his spouse due in large part to problems associated with loss of balance.  The Veteran reported that he was granted disability benefits from the Social Security Administration (SSA) due to these health issues. 

An April 2007 VA examination report notes that bilateral hearing loss and left ear tinnitus cause the Veteran difficulty in understanding speech of certain voices.  A November 2010 VA examination report notes that the Veteran retired from his job as a minister/funeral director due to medical problems associated with severe benign paroxysmal positional vertigo (which has been service-connected as Meniere's syndrome) and (non-service-connected) heart problems.  The VA examination report notes that the Veteran reported receiving SSA disability benefits pursuant to these disabilities. 

A December 2010 VA examination report notes significant effects on employment caused by the service-connected hearing loss.  The VA examiner indicated that the Veteran will have difficulty with directionality of sounds on the left side and, in a noisy work environment, will have difficulty with instructions and communication on his right side.  The VA examiner noted that the (service-connected) vertigo affects the Veteran's ability to function safely at work.  The Veteran cannot drive or maintain daily activities when having an episode of vertigo. 

The December 2010 VA examiner noted that the hearing loss with use of hearing aids should not affect the Veteran's ability to maintain gainful employment, but he would benefit by working in a low background noise environment.  The VA examiner indicated that the Veteran's chronic dizziness is debilitating and a safety concern for employability.

In a December 2016 application for increased compensation based on unemployability (VA Form 21-8940), the Veteran reported that the Meniere's syndrome with bilateral hearing loss and tinnitus prevents him from securing or following any substantially gainful employment.  The Veteran reported that he last worked full-time and became too disabled to work in December 2000.  The Veteran reported leaving his last job because of service-connected disabilities.  The Veteran reported that the highest educational level he achieved was a Master's degree. 

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  The Board finds that the service-connected Meniere's syndrome precludes employment within the physical and mental capabilities of the Veteran.  The Board finds that the impairment associated with Meniere's syndrome would preclude many types of employment, including sedentary office work, due to the unpredictable onset of dizziness and balance problems.  As detailed above, the Veteran's chronic dizziness is debilitating and a safety concern for employability with the Veteran being unable to drive or maintain daily activities when having an episode of vertigo. 

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore,	 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R.  § 4.16.  The test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities render him essentially unemployable, regardless of occupation; therefore, the Board finds that TDIU is warranted under 38 C.F.R. § 4.16(a) for the entire appeal period from June 2, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Withdrawal of Appeal for Service Connection for TBI Residuals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, on the record at the November 2016 Board hearing and after consultation with the representative, the Veteran withdrew the appeal for service connection for TBI residuals.  The Veteran indicated at the hearing that he was conditionally withdrawing this issue, contingent upon a grant of a TDIU.  See November 2016 Board hearing transcript at 20-21.  As this Board decision grants a TDIU, that contingency has been fulfilled; therefore, the remaining issue of service connection for TBI residuals has been withdrawn.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, given this action, the Board does not have jurisdiction to review the appeal further with respect to this issue and it will be dismissed.    


ORDER

A TDIU is granted.

The appeal for service connection for TBI residuals, having been withdrawn, is dismissed.


REMAND

Initial Rating and Earlier Effective Date for Meniere's Syndrome 
with Bilateral Hearing Loss and Tinnitus

The February 2016 rating decision granted service connection for Meniere's syndrome with bilateral hearing loss and tinnitus and assigned a 60 percent initial disability rating effective June 2, 2009.  In November 2016, the Veteran filed a timely notice of disagreement with the initial rating and effective date assigned for the grant of service connection. 

In cases in which a form is provided by the AOJ for purposes of initiating an appeal, a completed and timely submitted copy of that form identifying the determinations with which the claimant disagrees constitutes a notice of disagreement.  38 C.F.R. § 20.201(a) (2016).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2016).    

The November 2016 notice of disagreement was properly filed with the AOJ on the format required by VA regulations.  See 38 C.F.R. § 20.201(a)(1).  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of an effective date prior to June 2, 2009 for the grant of service connection and an initial disability rating in excess of 60 percent for Meniere's syndrome with bilateral hearing loss and tinnitus for further procedural action.        

Accordingly, the issues of an effective date prior to June 2, 2009 for the grant of service connection and an initial disability rating in excess of 60 percent for Meniere's syndrome with bilateral hearing loss and tinnitus are REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issues of an effective date prior to June 2, 2009 for the grant of service connection for Meniere's syndrome with bilateral hearing loss and tinnitus and an initial disability rating in excess of 60 percent for Meniere's syndrome with bilateral hearing loss and tinnitus.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
	J. Parker                                                 KEITH W. ALLEN
              Veterans Law Judge		Veterans Law Judge
        Board of Veterans' Appeals                      	Board of Veterans' Appeals




______________________________________
L. HOWELL
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


